 

Exhibit 10.4

 



687 N. Pastoria Ave., Sunnyvale

Siri 2-B

 



AMENDMENT 1 TO LEASE AGREEMENT DATED 

November 11, 2013

 

This Amendment 1 to Lease Agreement Dated November 11, 2013 (“Amendment 1”) is
made and entered into this 16th day of October, 2017, by and between SCP-I, LP
(“Landlord”), and Full Spectrum, Inc., a Delaware corporation, d.b.a. in
California as Full Spectrum Networks, (Tenant), are hereinafter referred
collectively as the “Parties.”

 

RECITALS

 

A.    On November 11, 2013 the Parties entered into a Lease Agreement
(“Agreement”) for the premises at 687 North Pastoria Avenue, Sunnyvale,
hereinafter referred to as the “Premises”.

 

B.    On or about August 30, 2017 Tenant expressed its desire to extend the term
of the Agreement for an additional 3 years, January 1, 2018 through December 31,
2020 (“Lease Extension Period 1”) and amend the Basic Rent. The Agreement shall
be amended as follows; 

1.Paragraph 2 (Term) of the Agreement shall be amended to have its end date be
December 31, 2020.



2.Paragraph 4A (Basic Rent) Shall be amended to show the total sum for the Lease
Extension Period 1 to be Four hundred ninety-five thousand five hundred
eighty-six and 80/100 dollars ($495,586.80).



3.The total sum for Basic Rent for the Lease Extension Period 1 is based on
rental rates as follows;



a.Year one (January 1, 2018 through December 31, 2018) Basic Rental shall be
$2.15 per square foot equaling $12,594.70 per month, with a monthly management
fee of $377.84.



b.Year two (January 1, 2019 through December 31, 2019) Basic Rental shall be $
2.30 per square foot equaling $13,473.40 per month, with a monthly management
fee of $404.20.



c.Year three (January 1, 2020 through December 31, 2020 Basic Rental shall be
$2.60 per square foot equaling $15,230.80 per month with a monthly management
fee of $456.92.

 

Paragraph 41 (Option to Extend) of the Agreement shall be null and void as of
the termination date of the Agreement (December 31, 2017) and shall have no
further force or effect.

 

H. Terms used herein as defined terms but not defined herein shall have the
meanings assigned to such terms in the Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby amend the Agreement and agree as
follows:



 



1.All terms, covenants, conditions, and restrictions, of the Agreement, except
as expressly set forth herein this Amendment 1, have not been modified or
amended and remain in full force and effect. (See below.)

 



INITIALS:______

 



-1- 

 

 

687 N. Pastoria Ave., Sunnyvale

Siri 2-B

 

2.Paragraph 2A of the Agreement shall be amended to reflect the Amendment 1
Lease Extension Period 1 and read as follows:

 

A.  The term of this Lease shall be for a period of Three (3) years (unless
sooner terminated as hereinafter provided) and, subject to Paragraphs 2B and 3,
shall commence on the 1st day of January, 2018 and end on the 31st day of
December, 2020.

 

3.Paragraph 4A, of the Agreement shall be amended to reflect the Amendment 6
Extension Period and read as follows:

 

A.  Basic Rent. For the Amendment 1 Lease Extension Period 1 only, Tenant agrees
to pay to Landlord at such place as Landlord may designate without deduction,
offset, prior notice, or demand, and Landlord agrees to accept as Basic Rent for
the leased Premises the total sum of Four hundred ninety-five thousand five
hundred eighty- six and 80/100 Dollars ($495,586.80) lawful money of the United
States of America, payable as follows:

 

On January 1, 2018, the Basic Rent amount of Twelve thousand five hundred
ninety-four and 70/100 Dollars ($12,594.70) and the three percent (3%) monthly
Management Fee of Three hundred seventy-seven and 84/100 Dollars ($377.84) for a
total due of Twelve thousand nine hundred seventy-two and 54/100 Dollars
($12,972.54) through and including December 31, 2018.

 

On January 1, 2019, the Basic Rent amount of Thirteen thousand four hundred
seventy-three and 40/100 Dollars ($13,473.40) and the three percent (3%) monthly
Management Fee of Four hundred four and 20/100 Dollars ($404.20) for a total due
of Thirteen thousand eight hundred seventy-seven and 60/100 Dollars ($13,877.60)
through and including December 31, 2019.

 

On January 1, 2020, the Basic Rent amount of Fifteen thousand two hundred thirty
and 80/100 Dollars ($15,230.80) and the three percent (3%) monthly Management
Fee of Four hundred fifty-six and 92/100 Dollars ($456.92) for a total due of
Fifteen thousand six hundred eighty- seven and 72/100 Dollars ($15,687.72)
through and including December 31, 2020.

 

4.Full Force and Effect: Tenant understands and agrees that Tenant is one
hundred percent (100%) responsible for all fees costs and expenses to restore
the Premises to their original condition (as it was received by Tenant under the
Agreement) and as so stated in Paragraphs 5, 6, and 7 of the Agreement. Except
as expressly set forth herein, the Agreement has not been modified or amended
and remains in full force and effect.

 

5.Signatures via Facsimile and Counterpart Execution: The Parties agree that
signatures on this document received via Facsimile will have the same force and
effect as original signatures and will be legally binding on the Parties. This
Amendment may be executed in counterparts, each of which shall be deemed an
original, and all of which shall constitute a single agreement.

 

6.Option to Extend: Paragraph 41 of the Agreement will be null and void as of
the termination date of the Agreement (December 31, 2017) and shall have no
further force or effect. Paragraph 41 will be struck from the Agreement.

 

7.Time of Essence. Time is of the essence of this Amendment 6 and of each and
all of its provisions.

 

 

 

 

687 N. Pastoria Ave., Sunnyvale

Siri 2-B

 

IN WITNESS WHEREOF, the Parties have executed this Amendment 6 to the Agreement
as of the day and year last written below.

 



  TENANT: LANDLORD:     Full Spectrum, Corp., a Delaware SCP-1, a California
Limited Partnership Corporation, d.b.a. in California as Full By:  Siri Family
LLC Spectrum Networks It’s: General Partner  

 



/s/ Michael Siri   Date: 10/18/2017   /s/ Stewart Kantor Date: 10/18/2017 By:
Michael Siri         By: Stewart Kantor   It’s: Authorized Agent         Its:
CEO  



 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 

 